DETAILED ACTION
Status of the Claims
	Claims 3, 11 and 15 are cancelled. Claims 17-23 are new. Claims 1-2, 4-10, 12-14 and 16-23 are pending in this application. Claims 1-2, 4-10, 12-14 and 16-23 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2018/059440 filed on 04/12/2017, which claims priority from the foreign application EP17166592.0 filed on 04/13/2017.

Objections Withdrawn
	The objection over claim 6 is withdrawn per Applicant’s amendment of claim 1 that now introduces protein so the word “further” is no longer required in claim 6. 

Rejections Withdrawn
The USC 101 rejection over claims 1-9 and 16 is withdrawn per applicant’s amendment of including a “preservative” limitation in claim 1. 
The USC 103 rejection over claims 1-2, 4-5, 9-10, 12-13, and 16 under Kern is withdrawn per applicant’s amendment of including the “protein” limitation in independent claims 1 and 10. 
 The USC 103 rejection over claims 1-2, 4-5, 7, 9-10, 12-13, and 16 under Kern and Oliveri is withdrawn per applicant’s amendment of including the “protein” limitation in independent claims 1, 10 and 12. 

The USC 103 rejection over claims 1-2, 4, 7, 9-10, 12-13, and 16 under Orthomol is withdrawn per applicant’s amendment of including the “protein” limitation in independent claims 1 and 10. 
Objections Maintained – Modified as Necessitated by Applicant’s amendments
Claims 5 and 8 objected to because of the following informalities:
In claim 5, “the composition comprises a milk powder” needs to say “the composition further comprises a milk powder”.
In claim 8, “wherein the composition comprises” needs to say “wherein the composition further comprises”.
Appropriate correction is required.

Rejections Maintained – Modified as Necessitated by Applicant’s amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 9-10, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al (US20030069202 A1, publication date 4/10/2003) and Paddon-Jones et al (Dietary protein recommendations and the prevention of sarcopenia: Protein, amino acid metabolism and therapy, Curr Opin Clin Nutr Metab Care. 2009 January; 12(1): 86–90). 
Regarding claims 1-2, Kern teaches a composition comprising glucosamine hydrochloride (glucosamine derivative) at 1.6 wt % (equivalent to 1600 mg per 100 g) (example 3), at 3.2 wt % (3200 mg per 100 g, examples 5 and 7), at 2.1 wt % (example 9), at 6.6 wt % (equivalent to 6600 mg, meeting claim 2) (example 10). Kern also teaches calcium hydroxide (calcium source) at 0.48 wt % (equivalent to 480 mg per 100 g) (example 3), 0.98 wt % (equivalent to 960 mg per 100 g, examples 5 and 7) as well as calcium carbonate (carbonic salt of calcium) at 1 wt % (equivalent to 1000 mg per 100 g, example 9) and at 1.39 wt % (equivalent to 1390 mg per 100 g, example 11) and also calcium citrate malate (calcium salt) at 0.61 wt % (example 13). Kern also teaches vitamin C (ascorbic acid) at 0.08 wt % (equivalent to 80 mg per 100 g) (example 3). Kern also teaches vitamin D to be included in the composition (para 133) wherein vitamin D is most preferably at least 35% of the United States Recommended Dietary Intake (USRDI) (800IU=20 µg) which happens to be at least 7 µg. Kern also teaches zinc to be included in the composition (para 145) to be between about 5% to about 100% of the USRDI (8 mg for women and 11 
Regarding claims 4 and 9, Kern teaches the composition to be utilized in food compositions and also the composition is a powder (para 79). 
Regarding claim 5, Kern teaches that milk powder can be included in the composition (para 103). 
Regarding claims 6, 20 and 23, Kern teaches glucosamine sulfate (para 48 and claim 8) wherein a glucosamine derivative is at 3.2 wt % (3200 mg per 100 g, examples 5 and 7) (meeting about 3000 mg limitation). Kern also teaches a second component (para 66) comprising a cation source calcium (para 67) which can be from about 0.03% (30 mg per 100 g) to about 2% (2000 mg per 100 g), thus the instant claim limitation of 1700 mg of calcium per 100 g is within the range disclosed by Kern. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). Additionally, Kern also teaches calcium hydroxide (calcium source) at 1.39 wt % (equivalent to 1390 mg per 100 g, example 11) which is interpreted as “about 1700 mg of calcium per 100 g”. Kern also teaches vitamin C (ascorbic acid) at 0.08 wt % (equivalent to 80 mg per 100 g) (example 3) which is interpreted as “about 70 mg of vitamin C per 100 g”. Additionally, Kern also teaches from about 0.02% (20 mg per 100 g) to about 0.08% (80 mg per 100 g) of vitamin C (para 132), 
Regarding claim 10, Kern teaches the components and respective concentrations as discussed above. Kern also teaches the composition to be a “ready-to-drink beverage composition, powders or other dry compositions suitable for dilution to provide a ready-to-drink beverage composition, and ready-to-drink beverage compositions” (para 79). 
Regarding claims 12-13, Kern teaches the components and respective concentrations as discussed above. Kern also teaches that “the compositions of the present invention are useful for providing one or more joint health, bone health, cardiac health, and/or anti-inflammation benefits. Joint health benefits include, but are not limited to, preventing, inhibiting, ceasing and/or reversing the actions associated with arthritis, particularly osteoarthritis” (para 17). Even though Kern is silent on characterizing a specific subset of patients, such as ageing, healthy subjects and or subjects older than 40, Kern does teach “preventing” therefore implying that patients can be healthy, and also teaches treating arthritis which is a disease that mainly shows up in ageing populations and people who are over 40. 
Regarding claim 16, Kern teaches glucosamine sulfate (para 48 and claim 8) and a glucosamine source (glucosamine HCL) at 6.81 wt % (example 18) which is equivalent to about 6810 mg per 100 g. Kern also teaches calcium carbonate at 1.39 wt % (example 11) which is equivalent to about 1390 mg per 100 mg. Kern also teaches vitamin C (ascorbic acid) at 0.08 wt % (equivalent to 80 mg per 100 g) 
Regarding claims 17, 19 and 22, Kern teaches Kern teaches a composition comprising glucosamine hydrochloride (glucosamine derivative) at 3.2 wt % (3200 mg per 100 g, examples 5 and 7), and at 6.6 wt % (equivalent to 6600 mg, meeting claim 2) (example 10). Kern also teaches calcium 
Regarding claim 21, Kern teaches a composition comprising glucosamine sulfate (para 48 and claim 8) wherein a glucosamine derivative is at 6.6 wt % (equivalent to 6600 mg) (example 10) which is interpreted as “about 7500 mg”. Kern also teaches from about 0.01% (10 mg per 100 g) to about 0.12% (120 mg per 100 g) of vitamin C (para 132), thus the instant limitation of 110 mg of vitamin C per 100 g lies within the range disclosed by Kern. Kern also teaches vitamin D to be included in the composition (para 133) wherein vitamin D is most preferably at least 35% of the United States Recommended Dietary Intake (USRDI) (800IU=20 µg) which happens to be at least 7 µg, thus the instant claim limitation of 16 µg of vitamin D per 100 g is within the range disclosed by Kern which is >7 µg. Kern also teaches zinc to be included in the composition (para 145) to be between about 5% to about 100% of the USRDI (8 mg for women and 11 mg for men). A prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  
Regarding claims 1, 6, 10, 12 and 18-23, Kern teaches vitamin D and zinc as discussed above. Kern also teaches “proteins, such as soy, whey, casseinates, including isolates of the foregoing, may be utilized in the present compositions. The level of each of these proteins will vary, and may be readily determined by the ordinarily skilled artisan” (para 105). Kern doesn’t teach a specific concentration or a range of concentrations for the protein.

Regarding claim 18, Paddon-Jones’ teaching of 25–30 g of protein per meal presents a prima facie case of obviousness over the 18-24 g protein limitation of the instant claim. A prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (also discussed above).
Regarding claims 20 and 23, Paddon-Jones’ teaching of 25–30 g of protein per meal presents a prima facie case of obviousness over the 22 g protein limitation of the instant claims. A prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (also discussed above).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Kern with the teachings of Paddon-Jones to arrive at the claimed invention. Paddon-Jones provides appropriate dose of protein for ideal muscle protein synthesis for elderly individuals (summary). Thus, one of ordinary skill in the art would be motivated to incorporate the teachings of Paddon-Jones into the teachings of Kern with a reasonable expectation of successfully achieving a composition with superior muscle strength for ageing patients.

Claims 1-2, 4-5, 8-10, 12-13, 16-17, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al (US20030069202 A1, publication date 4/10/2003) and Met-Rx (Amazon.com, MET-Rx Big 100 Share Colossal Protein Bars, Great as Healthy Meal Replacement, Snack, and Help Support Energy, Gluten Free, Crispy Apple Pie, With Vitamin A, Vitamin C, and Zinc, 100 g, date first available 01/29/2009).
Regarding claims 1-2, 4-5, 8-10, 12-13, 16-17, 19 and 21-22, Kern teaches as discussed above. 

Regarding claim 8, Kern teaches “proteins, such as soy, whey, casseinates, including isolates of the foregoing, may be utilized in the present compositions. The level of each of these proteins will vary, and may be readily determined by the ordinarily skilled artisan” (para 105). Kern doesn’t teach a specific concentration or a range of concentrations for the protein. Kern also teaches sodium sources such as sodium iodide (para 138) but doesn’t teach a specific concentration. Kern also doesn’t teach fats or carbohydrates or a total kcal amount for the compositions given. 
Regarding claims 1, 6, 8, 10, 12, 19 and 21-22, MetRx teaches a healthy meal replacement composition that provides 390 kcal and comprises 31 g protein, 48 g carbohydrates, 9 g fat and 390 mg sodium per 100 g (page 1, nutrition facts). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kern and MetRx to arrive at the instant invention. Kern teaches its composition to be food compositions such as health bars (para 80). MetRx provides a health bar composition that enhances training performance, muscle building and recovery (page 2). One of ordinary skill in the art would be motivated to incorporate the teachings of MetRx into the teachings of Kern with a reasonable expectation of successfully achieving a health bar with components and energy amounts to enhance performance, muscle building and recovery. 
New Rejections – Necessitated by Applicant’s amendments and/or New Claims
Claim 7 in addition to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kern et al (US20030069202 A1, publication date 4/10/2003), Paddon-Jones et al (Dietary protein .
Regarding claim 1, Kern and Paddon-Jones teach as discussed above. 
Regarding claim 7, Kern teaches vitamin D (para 128) but doesn’t specifically teach whether it is D2 or D3. 
Regarding claim 7, Oliveri teaches that D3 seems more appropriate for sustaining 25OHD compared to D2 (page 1, conclusions).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Kern with the teachings of Paddon-Jones and Oliveri to arrive at the instant invention. Oliveri provides data that even though D2 and D3 forms of vitamin D have equally effective 25OHD levels after loading a dose, in the long term, D3 seems to be more appropriate for sustaining 25OHD (page 1, conclusions), therefore rendering D3 more effective than D2. Thus, one of ordinary skill in the art would be motivated to incorporate the teachings of Paddon-Jones and Oliveri into the teachings of Kern with a reasonable expectation of successfully achieving a composition with a more effective Vitamin D. 

Claim 14 in addition to claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kern et al (US20030069202 A1, publication date 4/10/2003), Paddon-Jones et al (Dietary protein recommendations and the prevention of sarcopenia: Protein, amino acid metabolism and therapy, Curr Opin Clin Nutr Metab Care. 2009 January; 12(1): 86–90), and Warburton et al (Health benefits of physical activity: the evidence, CMAJ 2006;174(6):801-9, publication date 3/14/2006). 
Regarding claim 12, Kern and Paddon-Jones teach as discussed above. 

Regarding claim 14, Warburton teaches that increase in physical activity and fitness will lead to additional improvements in health status (page 801, abstract) and the risk of death from many different diseases is significantly diminished by physical activity (figure in page 802). Regarding the newly added “aging, healthy subject performs” such physical activity, it is evident from Warburton that physical activity is being recommended for all people, including healthy aging subjects as Warburton recites “There is incontrovertible evidence that regular physical activity contributes to the primary and secondary prevention of several chronic diseases and is associated with a reduced risk of premature death” and “Health promotion programs should target people of all ages, since the risk of chronic disease starts in childhood and increases with age” (page 807 left column). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kern, Paddon-Jones and Warburton to arrive at the instant invention. Warburton provides the evidence of health benefits of physical activity. Warburton additionally discusses that regular physical activity improves muscle capillary density (page 806, right column) and that higher levels of muscular strength have lower levels of arthritis (page 805, left column). One of ordinary skill in the art would be motivated to incorporate the teachings of Paddon-Jones and Warburton into the teachings of Kern with a reasonable expectation of successfully achieving a method of maintaining or improving joint function mobility, and muscle strength in an ageing subject more effectively. 

Claims 1-2, 4, 6-7, 9-10, 12-13, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Orthomol (DE202007011252U1, publication date 12/20/2007, Google English translation provided), Kern et al (US20030069202 A1, publication date 4/10/2003) and Paddon-Jones et .
Regarding claims 1-2 and 7, Orthomol teaches a composition comprising glucosamine, in the range of ≥ 160 mg to ≤ 1300 mg, calcium in the range of ≥ 50 mg to ≤ 1000 mg, vitamin C in the range of ≥ 100 mg to ≤ 1000 mg, vitamin D3 in the range of ≥ 1.5 µg to ≤ 15 µg and zinc in the range of ≥ 2.0 mg to ≤ 40 mg (claim 1). All of these values are based on a 100 g product (para 48). All of these ranges, with the exception for glucosamine, have overlapping ranges with the claimed invention. However, in the specification of Orthomol, glucosamine can be in the rage from ≥1900 mg to ≤13000 g (para 47), thus also overlapping with the instant invention. As also explained above, the burden is on the applicant to rebut a prima facie case of obviousness by showing the criticality of the range. Orthomol also teaches “preservative” to be included in the composition (para 154-155).
Regarding claims 6, 20 and 23, Orthomol teaches a composition comprising glucosamine, which is also taught as glucosamine sulfate (claim 7), in the range of ≥ 1.9 g up to ≤ 13 g (claim 11) (instant value of 3000 mg is within this range), calcium in the range of ≥ 0.6 g to ≤ 2.4 g (claim 11) (instant value of 1700 mg is within this range), vitamin C in the range of ≥ 100 mg to ≤ 1000 mg (claim 1) (instant value of 70 mg of vitamin C is merely close to 100 mg, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), Vitamin D3 in the range of ≥ 10 μg to ≤ 180 μg (claim 11) (instant value of 16 μg is within this range), zinc in the range of ≥ 2.0 mg to ≤ 40 mg (claim 1) (instant value of 13 mg is within the range taught by Orthomol). All of these values are based on a 100 g product (para 48, claim 11).
Regarding claim 4, Orthomol teaches that the composition can be in the form of a powder (para 49, claim 12 of Orthomol).

Regarding claim 10, Orthomol teaches as discussed above regarding the components of the composition. Orthomol also teaches that this composition can be a liquid (claim 12), thus one of ordinary skill in the art would use the teachings of Orthomol and use the powder (ingredients) to reconstitute a beverage. 
Regarding claims 12-13, Orthomol teaches that the composition can be used to treat arthritic joint diseases (claim 19) such as osteoarthritis. As also discussed above, even though Orthomol is silent on characterizing a specific subset of patients, such as ageing, healthy subjects and or subjects older than 40, Kern does teach “preventing” therefore implying that patients can be healthy, and also teaches treating arthritis which is a disease that mainly shows up in ageing populations and people who are over 40.
Regarding claims 16 and 21, Orthomol teaches a composition comprising glucosamine, which is also taught as glucosamine sulfate (claim 7), in the range of ≥ 1.9 g up to ≤ 13 g (claim 11) (instant value of 7500 mg is within this range), calcium in the range of ≥ 0.6 g to ≤ 2.4 g (claim 11) (instant value of 1350 mg is within this range), vitamin C in the range of ≥ 100 mg to ≤ 1000 mg (claim 1) (instant value of 110 mg is within this range), Vitamin D3 in the range of ≥ 1.5 μg to ≤ 15 μg (claim 1) (instant value of 7.5 μg is within this range), zinc in the range of ≥ 2.0 mg to ≤ 40 mg (claim 1) (instant value of 20 mg is within the range taught by Orthomol). All of these values are based on a 100 g product (para 48, claim 11).
Regarding claims 17, 19 and 22, Orthomol teaches a composition comprising glucosamine, in the range of ≥ 1.9 g up to ≤ 13 g (claim 11) (instant range of 3000-7500 mg is within this range), calcium in the range of ≥ 0.6 g to ≤ 2.4 g (claim 11) (instant range of 1350-1700 mg is within this range), vitamin C 3 in the range of ≥ 2.5 μg to ≤ 12.5 μg (claim 11) (instant range of 5-30 μg is overlapping with this range), zinc in the range of ≥ 2.0 mg to ≤ 40 mg (claim 1) (instant range of 10-25 mg is within the range taught by Orthomol). All of these values are based on a 100 g product (para 48, claim 11).
Regarding claim 1, Orthomol doesn’t teach a preservative. 
Regarding claims 1, 6, 10, 12 and 18-23, Orthomol teaches “hydrolysed protein” but doesn’t disclose a concentration. 
Regarding claim 1, Kern teaches as discussed above and also teaches “preservative” to be included in the composition (para 154-155).
Regarding claims 1, 6, 10, 12 and 18-23, Kern teaches “proteins, such as soy, whey, casseinates, including isolates of the foregoing, may be utilized in the present compositions. The level of each of these proteins will vary, and may be readily determined by the ordinarily skilled artisan” (para 105).
Regarding claims 1, 6, 10, 12 and 18-23, Paddon-Jones teaches that ingestion of approximately 25–30 g of protein per meal maximally stimulates muscle protein synthesis in both young and older individuals (page 1, abstract, recent findings).
Regarding claim 18, Paddon-Jones’ teaching of 25–30 g of protein per meal presents a prima facie case of obviousness over the 18-24 g protein limitation of the instant claim. A prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (also discussed above).
Regarding claims 20 and 23, Paddon-Jones’ teaching of 25–30 g of protein per meal presents a prima facie case of obviousness over the 22 g protein limitation of the instant claims. A prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (also discussed above).
. 

Response to Arguments
Regarding Applicant’s remarks about the objections, Applicant recites: “Applicant amended Claim 8 according to the Patent Office's recommendation”, which is false because the Applicant did not amend according to what was suggested in the prior office action. Regarding applicant’s arguments against claim 5 objection, Examiner notes that the instant claim now has a 112b issue discussed above. 
Against the 103 rejection under Kern and Padden-Jones, Applicant argues that “Paddon-Jones merely discloses ingestion of approximately 25-30 g of protein per meal maximally. Paddon-Jones fails to disclose any amount of protein per 100 g of any composition, let alone the claimed amount of about 15 g to about 30 g of protein per 100 g of the composition. The skilled artisan would understand that approximately 25-30 g of protein per meal maximally of Paddon-Jones is different from the claimed amount of about 15 g to about 30 g of protein per 100 g of the composition. In view of Paddon-Jones' teaching, the skilled artisan without hindsight would have not been motivated to modify Kern to include about 15 g to about 30 g of protein per 100 g of the composition to somehow arrive at the claimed invention. Thus, Paddon-Jones fails to remedy the deficiency of Kern regarding the claimed amount of about 15 g to about 30 g of protein per 100 g of the composition.” This argument is acknowledged but is not found persuasive. Paddon-Jones’ teaching of 25-30 g per meal is found sufficient for one of ordinary skill in the art to incorporate it into the teachings of Kern to achieve a protein concentration of 25-30 g per 100 g. It is important to note that another reference MET-Rx (cited above) provides a “meal replacement bar” that is “100 g”, thus, a per 100 g vs per meal is found not to be distinct enough for one of ordinary skill in the art to easily achieve a per 100 g formulation from a teachings that recites per meal, using routine optimization. Additionally, most servings for meal replacing or supplemental protein powders and well-balanced meals in general recommend a protein ranges/amounts similar/same as the instant invention, thus there is even a case for Kern alone meeting the instant claim limitations without the teachings of Paddon-Jones, simply due to the generally accepted protein amounts to be added to 100 g formulations and/or meals in the art.   
Regarding the 103 rejection under Kern and Warburton, Applicant argues “As demonstrated in the specification, a milk powder containing the key nutrients (i.e., glucosamine sulphate, calcium, vitamin C, vitamin D and zinc) in the claimed amounts results in a significantly improved walking distance (e.g., see specification, page 26, lines 7-10), a significantly increased flexor maximum torque (see specification, page 27, lines 5-7), which is linked to leg strength, even in those with low step counts (e.g., see specification, page 27, lines 10- 12). These effects were also observed with the nutritional composition alone in the absence of physical exercise. See specification, page 28, line 4-7. Balance outcomes were also improved. See specification, page 29, lines 6-8. Knee pain was significantly decreased. See specification, page 29, lines 15-17.  Knee injury and osteoarthritis outcome scores were also improved significantly. See specification, page 30, lines 5-8. Thus, dependent Claim 14 is not obvious for the additional reason as discussed above. 
Further, as shown in the specification, the above example demonstrates that improved mobility is achieved in healthy, aging subjects with the composition of the claimed invention, and that this improvement is enhanced by combining this composition with physical activity. 
The example also demonstrates that maintained or improved joint function and muscle strength is achieved in healthy, aging subjects with the composition of the present invention, and that this effect is enhanced by combining this composition with physical activity. See specification, page 31, lines 6-11. The cited references alone or in combination also fail to disclose or suggest such effects of the recited compositions and methods”.
This argument is acknowledged but is not found persuasive. Evidence that the applicant points to does not make the instant invention patentably distinct from the 103 rejections with primary references Kern or Orthomol. For example, Kern discloses “a composition of the present invention to a mammal, preferably a human, to provide various health benefits, including joint, bone, cardiac, and anti-inflammation benefits, as well as nutritive and organoleptic benefits” and “The compositions are also preferably ingested by consumers who experience joint and/or bone dysfunction or those who desire to maintain current joint and/or bone function (i.e., prophylactic use)” (para 179). Thus, it is expected that the Kern invention would also result in the effects that the applicant is claiming to be unique. 

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.A./               Examiner, Art Unit 1613      

/MARK V STEVENS/               Primary Examiner, Art Unit 1613